FIRST DIVISION
                              BARNES, P. J.,
                          MERCIER and BROWN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                 November 14, 2019




In the Court of Appeals of Georgia
 A19A2108. HUDSON v. THE STATE.

      MERCIER, Judge.

      Following a bench trial, Robert Lee Hudson was convicted of aggravated

sexual battery, statutory rape, and aggravated child molestation. He appeals, arguing

that the trial court erred in denying his motion to suppress. We affirm.

      Viewed favorably to the verdict, the evidence shows the following. See

Blackwell v. State, 337 Ga. App. 173, 174 (786 SE2d 552) (2016). On November 30,

2015, the mother of 13-year-old D. M. reported to police that she had discovered

sexually explicit social media messages exchanged between D. M. and Hudson. The

police interviewed D. M., who stated that she and Hudson had met online,

corresponded via social media, and engaged in both sexual intercourse and oral sex
on several occasions at her home. D. M. picked Hudson’s picture out of a

photographic lineup and identified him as the man with whom she had sex.

      After interviewing D. M. and reviewing the sexually explicit messages, the

investigating officers went to the apartment complex where Hudson possibly lived

and saw him walking toward an apartment that had been leased by his wife. They lost

sight of Hudson and, believing that he had entered the apartment, knocked on the

front door. No one responded. Instead, the officers spotted Hudson running behind

the apartment building. They apprehended him after a short chase, arrested him,

placed him in a patrol car, and read him his rights pursuant to Miranda v. Arizona,

384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).

      After receiving his Miranda warnings, Hudson made several statements to

police. He initially denied any inappropriate conduct and asserted that he did not

know D. M. The following conversation then occurred:

      Officer: Maybe you just didn’t know [D. M.] was young. Maybe she told
      you a lie, told you she was a different age. If that’s what happened you
      just need to tell me that, so I know. But to tell me that you don’t know
      her and you was never there, and I know that’s a lie, then that’s not
      helping.




                                         2
      Hudson: Ain’t gonna help me neither sir if I go to jail. If I tell you I
      messed with her like, I’m admitting the guilt.


      Officer: At least then I could tell them you cooperated instead of lying
      to me. Then denying it and them proving that you denied it and lied.
      They [will] throw the book at you.


After that exchange, Hudson admitted that he and D. M. had engaged in sexual

intercourse and oral sex and that he had placed his fingers inside her vagina. He

insisted, however, that D. M. had told him she was 20 years old.

      Prior to trial, Hudson moved to suppress his statements to police. The trial

court granted the motion in part, excluding any custodial statements Hudson made

before he was advised of his Miranda rights, but denied the motion as to relevant

statements made after he received the Miranda warnings. The case proceeded to a

bench trial on stipulated evidence, and the trial court found Hudson guilty of

aggravated sexual battery, statutory rape, and aggravated child molestation. Hudson

filed a motion for new trial, which the trial court denied, and this appeal followed.

      1. Asserting that his “confession was the product of a threat,” Hudson argues

that the trial court erred in refusing to suppress the incriminating statements. Before

admitting evidence of a confession, a “trial court must consider the totality of the


                                           3
circumstances and assess whether the defendant made the statement voluntarily.”

Blackwell, supra at 175 (1); see also OCGA § 24-8-824 (“To make a confession

admissible, it shall have been made voluntarily, without being induced by another by

the slightest hope of benefit or remotest fear of injury.”). We will not reverse a trial

court’s determination as to voluntariness absent clear error. See Blackwell, supra.

      Hudson argued below that the police coerced his confession by “saying they

would throw the book at [him] if [he didn’t] confess[.]” The trial court rejected this

claim, finding the officer’s statement to be “akin to a mere ‘truism’ or recounting of

fact rather than a threat of injury that would render the statement involuntary.”

      We agree. “There is a material difference between a statement to a [suspect]

that it would be better for him to tell the truth, and one wherein he is told that it

would be better for him to make a confession.” Rogers v. State, 142 Ga. App. 387,

388 (2) (236 SE2d 134) (1977) (citations, punctuation, and emphasis omitted). Mere

“exhortations that [an accused] should tell the truth” do not render a confession

involuntary because “no hope of benefit springs from such an admonishment.”

Morales v. State, 337 Ga. App. 614, 617 (2) (b) (788 SE2d 535) (2016) (citation and

punctuation omitted).



                                           4
      Undoubtedly, the officer in this case admonished Hudson not to lie. But the

officer did not tell Hudson that he would be better off if he confessed, offer Hudson

any benefit in exchange for the confession, or threaten injury if Hudson refused to

cooperate with the police. And “[t]elling a suspect that truthful cooperation might be

considered by others does not render a statement involuntary[.]” Rogers v. State, 289
Ga. 675, 679 (3) (715 SE2d 68) (2011). Moreover, the officer’s statements “did not

involve physical or mental torture, the hallmark of inducement by a fear of injury.”

Smith v. State, 295 Ga. 283, 287 (1) (b) (i) (759 SE2d 520) (2014). He merely warned

Hudson of the consequences of lying to the police.

      The totality of these circumstances authorized the trial court to conclude that

Hudson confessed voluntarily. We find no error, therefore, in the trial court’s refusal

to suppress the incriminating statements on voluntariness grounds. See Dozier v.

State, 306 Ga. 29, 37 (4) (c) (829 SE2d 131) (2019) (officer’s statement to defendant

that he would arrest defendant’s wife if she lied about defendant’s whereabouts was

a “mere truism” and did not render defendant’s subsequent confession involuntary);

Smith, supra (officer’s statement to defendant that defendant’s sister “might be

subject to arrest for lying to police about an item taken in a robbery is a ‘mere

truism’”); Blackwell, supra at 176 (1) (“[A] statement by police that makes the

                                          5
defendant aware of potential legal consequences is in the nature of a mere truism that

does not constitute a threat of injury or promise of benefit[.]”) (citation and

punctuation omitted).

      2. Hudson further argues that his arrest was illegal because the arresting

officers did not have an arrest warrant or probable cause to believe that he had

committed a crime. He thus claims that his incriminating statements, which in his

view were “discovered as a result of the unlawful arrest,” should have been

suppressed. This claim has no merit.

      Hudson did not challenge the validity of his arrest below or raise this specific

argument in his motion to suppress or at the suppression hearing. Our analysis of the

claim, therefore, is limited to a review for “plain error affecting substantial rights.”

State v. Herrera-Bustamante, 304 Ga. 259, 263 (2) (b) (818 SE2d 552) (2018)

(citation and punctuation omitted); see also OCGA § 24-1-103 (d). To establish plain

error, Hudson must

      point to an error that was not affirmatively waived, [that was] clear and
      not open to reasonable dispute, [that] affected his substantial rights, and
      [that] seriously affected the fairness, integrity or public reputation of
      judicial proceedings.


Id. (citation and punctuation omitted).

                                           6
      Hudson cannot meet these requirements. As an initial matter, he stipulated

below to the admissibility of his statements to police, asserting at the beginning of the

bench trial that he only wished “to preserve the issue of the confession, the

voluntariness,” and otherwise had “no objection” to the evidence. Hudson, therefore,

affirmatively waived any argument that the confession was inadmissible as the fruit

of an unlawful arrest. See Adams v. State, 306 Ga. 1, 3 (1) (829 SE2d 126) (2019)

(defendant affirmatively waived alleged error relating to admission of evidence by

stating that he did not object to the evidence and that it had been properly admitted).

      Furthermore, the officers arrested Hudson after 13-year-old D. M. identified

him as the man who engaged in sexual intercourse and oral sex with her. As noted by

our Supreme Court,

      [a] warrantless arrest is constitutionally valid if at the time of the arrest
      the arresting officer has probable cause to believe the accused has
      committed or is committing an offense. Probable cause exists if the
      arresting officer has knowledge and reasonably trustworthy information
      about facts and circumstances sufficient for a prudent person to believe
      the accused has committed an offense.


Devega v. State, 286 Ga. 448, 451 (4) (b) (689 SE2d 293) (2010) (citation and

punctuation omitted).


                                           7
       Given the evidence available to the officers before Hudson’s arrest, including

the information provided by D. M., her photo identification of Hudson, and printouts

of Hudson’s sexually explicit messages to her , the officers had probable cause to

believe that Hudson had committed a criminal offense. See, e.g., OCGA § 16-6-3 (a)

(defining statutory rape); OCGA § 16-6-4 (c) (defining aggravated child molestation).

Although Hudson now argues that the officers did not know who he was when they

arrested him, the evidence shows otherwise. Before the police knocked on the door

to the apartment where they believed Hudson lived, they saw him walking toward the

apartment, and one officer recognized him. The audio recording of Hudson’s arrest

further reveals that when the officers apprehended him, he asked them who they

wanted. One officer responded, “Robert Lee Hudson, you.”

       The officers knew who Hudson was and, at the time of the arrest, had probable

cause to believe that he had committed a criminal offense involving D. M.

Accordingly, Hudson’s incriminating statements were not subject to suppression as

the fruit of an unlawful arrest. See Devega, supra (“[E]ven if we assume that the

warrantless arrest in this case was illegal . . . , suppression of the fruits of that arrest

is not required because the arrest was made with sufficient probable cause and in an

office, rather than in the sanctity of the home.”); Parker v. State, 326 Ga. App. 175,

                                             8
179 (3) (754 SE2d 409) (2014) (reasonable suspicion that defendant had committed

a crime developed into probable cause to arrest when co-defendants positively

identified defendant as a participant in the armed robbery); see also State v. McCloud,

344 Ga. App. 595, 598 (810 SE2d 668) (2018) (“[T]he standard of probable cause is

an objective one[.]”) (punctuation omitted).

      Judgment affirmed. Barnes, P. J., and Brown, J., concur.




                                          9